IN THE SUPREME COURT OF THE STATE OF NEVADA


                STEVEN SAMUEL BRAUNSTEIN,                             No. 69312
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                                                           FILED
                                  Respondent.                              MAR 1 1 2016
                                                                         TRACE K. UNDEMAN
                                                                      CLERK F SUPREME COURT
                                                                      BY      •
                                                                            DEPUTY CLERK
                                     ORDER DISMISSING APPEAL

                           This is a pro se appeal from a district court order denying a
                motion for rehearing. Eighth Judicial District Court, Clark County;
                     Miley, Judge.
                Stefany,
                            Because no statute or court rule permits an appeal from the
                aforementioned decision, we lack jurisdiction.   Castillo v. State, 106 Nev.
349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                            ORDER this appeal DISMISSED.




                                         ta
                                        Parraguirre r
                                                      ej.



                      r
                'Douglas
                        11.174           , J.
                                                           Gibboris



                cc:   Hon. Stefany Miley, District Judge
                      Steven Samuel Braunstein
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk

SUPREME COURT
      OF
    NEVADA

kt)) 1947A
                                                                                           -07311